DETAILED ACTION
This action is in response to communications filed 1/22/2021:
Claims 1-11 and 13-20 are pending
Claim 12 is cancelled

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 1/12/2021, with respect to claims 1-11 and 13-20 have been fully considered and are persuasive.  The rejection of 11/30/2020 has been withdrawn. 

Response to Amendment
Allowable Subject Matter
Claims 1-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claims 1 and 19-20, the prior art or combination thereof fails to disclose and make obvious the invention as a whole. Specifically, Gauger, Murata, Asada, and Liu fail to explicitly teach a second amplifier configured to adjust a second gain related to a digital signal of the ambient sound supplied to the signal processing unit and wherein the second amplifier is disposed at a position at which there is no influence on a digital signal supplied to the noise cancellation processing unit. This amended limitation is exemplified in ¶101 of the specification as well as shown in Fig. 5 of the drawings. Amplifier 28 is disposed such that it has no 
The respective dependent claims are also allowable as they depend upon an allowable parent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Mon-Fri: 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/QIN ZHU/Primary Examiner, Art Unit 2651